DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the term “said” appears in the text.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Rivera et al 2007/0131069 A1.
Rivera et al discloses the claimed invention as shown in the claims below:

1. A tool for removing rock climbing protection which is capable of collapsing or extending, comprising:

a. a body Fig.14 divided into multiple parts 32 & 34, connected by a joint which renders

said tool the ability to modulate substantially in size.

2. The tool according to claim 1, wherein said body is divided into a proximal base sub-assembly and a distal tip sub-assembly 62  and 108 & 180 with a hook on the end

3. The tool according to claim 1, wherein said tool includes a hooked tip (62  and 108 & 180 with a hook on the end) which is covered when said tool is modulated in size.

4. The tool according to claim 1, wherein said joint is a revolute joint  353, a sliding joint, or a four bar linkage.

5. The tool according to claim 1, wherein said joint is additionally bolstered by a liner lock mechanism 112, comprising a liner lock 118 and a liner lock cutout Fig.9D-9E, configured to limit the joint range of motion to a desired state.

6. The tool according to claim 1, wherein said joint is additionally bolstered by a stop pin mechanism, comprising a stop pin 118 and a stop pin cutout 120, configured to limit the joint range of motion to a desired state.


Claim(s) 1- 4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Boivin 5542139.
Boivin discloses the claimed invention as shown in the claims below:

1. A tool for removing rock climbing protection which is capable of collapsing or extending, comprising:

a. a body 12 divided into multiple parts 12 & 28, connected by a joint which renders

said tool the ability to modulate substantially in size.

2. The tool according to claim 1, wherein said body is divided into a proximal base sub-assembly and a distal tip sub-assembly 44.

3. The tool according to claim 1, wherein said tool includes a hooked tip 44 which is covered when said tool is modulated in size.

4. The tool according to claim 1, wherein said joint is a revolute joint  88, a sliding joint, or a four bar linkage.

Claim(s) 1, 4, and 7  is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Sinkevich 20200070372 A1.
Sinkevich discloses the claimed invention as shown in the claims below:

1. A tool for removing rock climbing protection which is capable of collapsing or extending, comprising:

a. a body 12 divided into multiple parts 12 & 52, connected by a joint which renders

said tool the ability to modulate substantially in size.


4. The tool according to claim 1, wherein said joint is a revolute joint  60, a sliding joint, or a four bar linkage.


7. The tool according to claim 1, wherein said nut tool is prevented from entering a deployed mode by use of a detent ball mechanism,

comprising a detent ball 92 and a detent hole L55, configured such that the detent ball sits in the detent hole to create a slip joint S44 which provides a temporary overridable lock, retaining the device in the non-deployed mode when engaged. See Fig.9 below

    PNG
    media_image1.png
    850
    658
    media_image1.png
    Greyscale


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The Applicant should claim elements 155, 150, 140,160,120,125,105, and being claimed with respect to each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The best art is of rejection and the rest is made of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        August 8, 2022